Citation Nr: 0811892	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dermatitis, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held at the RO in January 2008. 

In a December 2007 correspondence, the RO informed the 
veteran that no further action would be taken by VA with 
respect to his hypertension claim (at least in regard to 
whether it is etiologically related to herbicide exposure in 
service), until VA had had a chance to review and undertake 
action on a recent study.  The RO explained that VA would 
need to determine whether the results of the study justified 
adding hypertension to the list of diseases recognized as 
presumptively caused by herbicide exposure.  

The RO's letter likely was prompted by guidance received from 
the Veterans Benefits Administration, as the Board is not 
aware of any VA-wide directive that would require the Board 
to refrain from taking action on the hypertension claim.  
Moreover, VA did, on June 12, 2007, publish its findings with 
respect to the referenced study.  See 72 Fed. Reg. 32,395 
(2007).  Given this, the Board trusts that the RO will comply 
fully and expeditiously with the remand portion of this 
action.  See generally, Stegall v. West, 11 Vet. App. 268 
(1998). 

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At his January 9, 2008, Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of his appeal with respect to service 
connection for dermatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).

Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).

The veteran, at his January 2008 hearing before the 
undersigned, withdrew his appeal as to the issue of service 
connection for dermatitis and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to that issue, and it is 
dismissed. 




ORDER

The appeal as to service connection for dermatitis is 
dismissed. 


REMAND

The veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus.  The record shows 
that although he has been diagnosed with hypertension, he has 
not been afforded a VA examination in connection with his 
claim.  The only opinion of record addressing the etiology of 
the hypertension indicates only that it does not "appear" 
to be related to herbicide exposure.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VA examination or opinion is necessary where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  The Court emphasized that the third element 
required a low threshold.

The record shows that service connection is in effect for 
diabetes mellitus, and that the veteran has a current 
diagnosis of hypertension.  Given his assertions concerning 
the relationship of his hypertension to diabetes mellitus and 
the Court's emphasis on the low threshold, the Board is of 
the opinion that a VA examination or opinion is necessary in 
this case.

The Board also notes that although the veteran was informed 
in July 2004 correspondence of the information and evidence 
necessary to substantiate his hypertension claim on a primary 
basis, he was not advised of the same information with 
respect to establishing service connection on a secondary 
basis.  Nor did the December 2006 statement of the case 
include citation to 38 C.F.R. § 3.310.  On remand, the RO 
should provide the veteran with the notice to which he is 
entitled.

At his hearing before the undersigned, the veteran indicated 
that he is still receiving relevant treatment from Dr. D. 
Engelhardt.  The veteran requested a period of 60 days in 
which to submit records from that physician, but no records 
were received within that time.  The Board believes the 
veteran should have the opportunity on remand to request VA's 
assistance in obtaining additional records from Dr. 
Engelhardt. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must inform the veteran as to the 
information and evidence needed to 
establish service connection on a 
secondary basis.  The letter must also 
inform the veteran as to the information 
and evidence needed to establish a 
disability rating and effective date in 
the event service connection is granted, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also specifically inform 
the appellant which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
Dr. Engelhardt, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records, 
to include from Dr. Engelhardt, which 
have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's hypertension.  
All indicated studies should be 
performed.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to service.  The 
examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was caused or chronically 
worsened by the veteran's diabetes 
mellitus.  

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available to the 
examiner.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include citation to the versions of 
38 C.F.R. § 3.310 in effect immediately 
prior to, and as of October 10, 2006, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


